DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/20/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "a control plane circuit" in line 1.  However, “a control plane circuit” has already been claimed in independent claim 1, from which claim 2 depends.  It is therefore unclear to the examiner whether the applicant claim intends on multiple control plane circuits.  For 
Claim 6 recites the limitation "the forwarding element" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the destination selector and set ID allocator" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 9-10 and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim, et al (Pub. No. US 2016/0099872 A1 hereinafter Kim).

Claim 1 is an independent claim and Kim discloses a network element comprising: 
interface circuitry to a control-plane circuit (load balancer also has a control plane, para. [0063]) and 
 configurable data processing circuits (load balancer’s data plane circuits, para. [0062]) configured to process data tuples associated with data messages (load balancer that distributes a data message that is addressed to any one of several destination compute nodes, to one of those nodes based on the data tuple that is retrieved, para. [0005]) and configured to implement one or more load balancers in the data plane (load balancer’s data plane circuits, para. [0062]).  

As per claim 2, claim 1 is incorporated and Kim further discloses comprising: a control-plane circuit coupled to the interface circuity, the control-plane circuit to configure the configurable data processing circuits (the control plane provides the interface to configure the load balancer and includes one or more CPUs and memories that perform control plane functionalities that are needed to configure the data plane operations of the load balancer, para. [0064]).  

As per claim 3, claim 1 is incorporated and Kim further discloses wherein a remote controller is to configure the data processing circuits (CPUs and memories that perform control plane functionalities that are needed to configure the data plane operations of the load balancer, para. [0064]).  

As per claim 4, claim 1 is incorporated and Kim further discloses wherein the data-plane circuit comprises: 
at least one storage to store a plurality of different address mapping sets with each address mapping set corresponding to a different set of nodes in a node group (DNAT tables storing identity of a plurality of data compute nodes that are part of the group, abstract) and 
a destination selector to receive a set identifier for a message flow (data packet sent to a group of candidate compute nodes via load balancer includes a virtual address for the group, para. [0035]) and to select a node for the message flow from the mapping set identified by the set identifier received for (the load balancer distributes data packets that are addressed to a virtual address that is associated with a group of destination compute nodes (e.g., a group of webservers, application servers, or database servers), to different network addresses of the different destination compute nodes (DCNs) in that group identified by virtual IP address, para. [0036], see also para. [0062]).  

As per claim 6, claim 1 is incorporated and Kim further discloses wherein the data-plane circuit comprises: 
a plurality of data processing circuits configured to process data tuples associated with data messages received by the forwarding element in order to forward the data messages within a network (data plane circuits include a packet processor which receives incoming packets and extracts tuples from the message to replace VIUP address with DIUP address to output the packet through the load balancer’s network interface, para. [0062]), and 
a plurality of data processing circuits configured to implement the destination selector and set ID allocator of the load balancer (load balancer’s data plane circuits which outputs packets to specific DIP address by processing tuples for VIPs of one or more DCN groups, para. [0062]).

As per claim 9, claim 1 is incorporated and Kim further discloses wherein the configurable data processing circuits are configured to provide: a connection storage to store for each of a plurality previously processed message flows (connection data storage, para. [0062]; DNAT tables for storing available DIPs for flows it receives and stores a pseudo-random distribution of the DIPs that were available at the time of the creation of the DNAT table, para. [0005], [0006], [0009], [0010]), a message flow identifier (stored DIPs for flows, para. [0009] or tuple values, para. [0006]) and a set identifier (virtual IP address for group of data compute nodes, para. [0006]) and a plurality of configurable data (data plane circuits, para. [0062]) in a plurality of data processing stages (DNAT creation created over time with different versions, para. [0009], [0010]).  

As per claim 10, claim 1 is incorporated and Kim further discloses wherein the configurable data processing circuits are configured to provide: 
a connection storage stage to store for each of a plurality previously processed message flows, a message flow identifier (stored DIPs for flows, para. [0009] or tuple values, para. [0006]) and a set identifier (VIP address, para. [0006]), wherein for a received message, the connection storage stage is to (1) determine whether it stores a set identifier for the received message's flow identifier (different actions for new or previously used DNAT tables for VIPs shows a determination for whether a new or previously used DNAT table should be used for flow processing, para. [0009], [0010]), (2) if so, output the stored set identifier for a destination selector to use (process all prior flows that do not go to a removed DCN, by using one of the previously created DNAT tables that it was previously using to load balance the flows, para. [0010]), and (3) if not, direct a set ID allocator to output a set identifier for the destination selector to use (for new flows, create a new DNAT table to store available DIPs for new flows that it receives, para. [0009]).  

As per claim 12, claim 1 is incorporated and Kim further discloses comprising a forwarding element coupled to a network (packet processor of load balancer that outputs packets through load balancer’s network interface, para. [0062]).  

Claim 13 is an independent claim corresponding to independent claim 1 and is therefore rejected for similar reasoning.

claim 14, claim 13 is incorporated.  Claim 14 corresponds to claim 2 and is therefore rejected for similar reasoning.

As per claim 15, claim 13 is incorporated.  Claim 15 corresponds to claim 3 and is therefore rejected for similar reasoning.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 1 above, and further in view of Larson (Pub. No. US 2016/0043927 A1 hereinafter Larson).

As per claim 11, claim 1 is incorporated and Kim does not specifically disclose, but Larson teaches wherein the configurable data processing circuits comprise stateful arithmetic logic units at least one of which is configured to implement a cache stage (configuration engine updates the values for the data-plane/interface in the configuration cache, para. [0074]; the state of the various data-planes and interfaces may be cached, para. [0094]).  
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 2 and 4-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-9 and 13 of U.S. Patent No. 10,530,694. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application is anticipated by the patent:

Instant application
Patent 10,530,694
1. A network element comprising: interface circuitry to a control-plane circuit and 
1. A forwarding element for forwarding data messages in a network, the forwarding element comprising: a data-plane circuit to forward data messages in the network; and a control-plane circuit to configure the data-plane circuit…


a data-plane circuit comprising configurable data processing circuits configured to process data tuples associated with data messages and 
the data-plane circuit further comprises a plurality of configurable data processing circuits in a plurality of data processing stages, the data processing circuits comprising: a plurality of data processing circuits configured to process data tuples associated with data messages received by the forwarding element in order to forward the data messages within a network, and a plurality of data processing circuits configured to implement the destination selector and set ID allocator of the load balancer.


Similarly, claim 2 of the instant application can be mapped to claim 3 of the patent, claim 4 can be mapped to claim 1 of the patent, claim 5 of the instant application can be mapped to claim 1 of the patent, claim 6 of the instant application can be mapped to claim 2 of the patent, claim 7 of the instant application can be mapped to claim 6 of the patent, claim 8 of the instant application can be mapped to claims 8 and 9 of the patent, claim 9 of the instant application can be mapped to claim 7 of the patent, claim 10 of the instant application can be mapped to claims 7 and 8 of the patent, claim 11 of the instant application can be mapped to claim 13 of the patent, claim 12 of the instant application can be mapped to claim 1 of the patent, claim 13 of the instant application can be mapped to claims 1 and 2 of the patent, and claim 14 of the instant application can be mapped to claim 3 of the patent.
Claims 1, 2 and 4-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. 10,158,573 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application is anticipated by the patent:
Instant application
Patent 10,158,573 B1

1. For a network forwarding element…

3. The data-plane forwarding circuit of claim 2 further comprising: a control-plane circuit to configure the configurable data processing circuits of the data plane forwarding circuit, said control-plane circuit to configure a set of data processing circuits that implement the set ID allocator to operate either in a transient-interval mode when the node group is not being modified, or in an update-interval mode when the node group is being modified.
a data-plane circuit comprising configurable data processing circuits configured to process data tuples associated with data messages and configured to implement one or more load balancers in the data plane.
2. The data-plane forwarding circuit of claim 1 further comprising a plurality of configurable data processing circuits in a plurality of data processing stages, the data processing circuits comprising: a plurality of data processing circuits configured to process data tuples associated with data messages received by the forwarding element in order to forward the data messages within a network, and a plurality of data processing circuits configured to implement the destination selector and set ID allocator of the load balancer.

.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Pub. No. US 2016/0226759 A1 – generally discloses a multi stage process for data plane processing operations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BUI whose telephone number is (571)270-7168.  The examiner can normally be reached on Mon-Fri: 9AM - 530PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Pappas can be reached on (571)272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Jonathan Bui
/JONATHAN A BUI/Primary Examiner, Art Unit 2448                                                                                                                                                                                                        April 2, 2021